Orders dismissing complaint reversed on the law and the facts, with ten dollars costs and disbursements in each appeal, and motions denied, with ten dollars costs in each, with leave to the defendants to plead within ten days after service of the order to be entered hereon. The defendant Lebkamp Realty Development Co., Inc., not being a party to the agreement sought to be specifically enforced or in the alternative rescinded, is not a proper or necessary party plaintiff. Being a party defendant, it may have notice of all proceedings and can protect its interest in the mortgage in question. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.